245 Ga. 834 (1980)
268 S.E.2d 154
PAXTON et al.
v.
TRUST COMPANY BANK OF GWINNETT COUNTY.
36047.
Supreme Court of Georgia.
Submitted March 12, 1980.
Decided May 27, 1980.
Glyndon C. Pruitt, for appellants.
G. Hughel Harrison, for appellee.
JORDAN, Presiding Justice.
This is an appeal from the denial of a permanent injunction against a foreclosure sale of appellant's property.
Appellee, as successor in interest to the Gwinnett Commercial Bank, advertised certain property for sale on which it had a deed to secure debt from appellants. Appellants sought to enjoin the bank from exercising its power of sale contending that the original parties to the deed had orally modified it, and no money was currently owing under their agreement. The trial court denied appellant relief on the basis that no modification of the deed had been shown.
1. Appellants contends that the trial court did not file its findings of facts and conclusions of law as required by Code Ann. § 81A-152(a). In reviewing the trial court's order which sets forth facts brought out at the brief hearing on this issue, we find that it sufficiently sets forth its findings of fact and conclusions of law thereon to satisfy the requirements of Code Ann. § 81A-152 (a). See Doyal Development Co. v. Blair, 133 Ga. App. 613 (211 *835 SE2d 642) (1974).
2. The trial court found that there had been no modification of the original agreement between the parties. After a careful review of the record and the transcript of proceedings, we hold that such finding was correct. See Bowman v. McDonough Realty Co., 143 Ga. App. 128 (237 SE2d 647) (1977).
Judgment affirmed. All the Justices concur.